Case 1:20-cv-00463-WJM Document 16 Filed 02/12/21 USDC Colorado Page 1 of 13




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                               Judge William J. Martínez

Civil Action No. 20-cv-0463-WJM

TAMMY ANN VALOIS,

       Plaintiff,

v.

ANDREW M. SAUL, Commissioner of Social Security,

       Defendant.


           ORDER AFFIRMING DECISION OF ADMINISTRATIVE LAW JUDGE


       This is a Social Security benefits appeal brought under 42 U.S.C. § 405(g).

Plaintiff Tammy Ann Valois (“Valois”), proceeding pro se, challenges the final decision

of Defendant, the Commissioner of Social Security (“Commissioner”), denying her

application for disability insurance benefits. The denial was affirmed by an

administrative law judge (“ALJ”), who ruled that Valois was not disabled within the

meaning of the Social Security Act. This appeal followed.

       For the reasons set forth below, the ALJ’s decision is affirmed.

                                     I. BACKGROUND

       Valois was born in 1968 and was 46 years old on the alleged onset date of June

11, 2015. 1 (Administrative Record (“R.”) at 73–74 (ECF Nos. 12, 12-1–12-13).) She


       1
        Valois originally listed her alleged onset date as May 21, 2015. (R. at 74.) However, at
her June 22, 2018 hearing before the ALJ, Valois amended her alleged onset date to June 11,
2015. (R. at 37, 43.)



                                               1
Case 1:20-cv-00463-WJM Document 16 Filed 02/12/21 USDC Colorado Page 2 of 13




has an eighth-grade education. (R. at 50.) In the years preceding the alleged onset

date, she worked as an appointment setter, an assembly worker, and an operating room

assistant. (R. at 83–84.)

       Valois applied for disability insurance benefits on December 29, 2016. (R. at

162.) She claims that she is disabled due to the following conditions: fibromyalgia,

chronic migraines, high WBC [white blood cell] count, knees, RA [rheumatoid arthritis],

IBS [irritable bowel syndrome], ulcer – stomach, hips, and back. (R. at 74.) Her

application was denied on May 17, 2017. (R. at 91.) Valois requested and received a

hearing in front of an ALJ, Shane McGovern. (R. at 37, 99.) On November 20, 2018,

the ALJ issued a written decision in accordance with the Commissioner’s five-step

sequential evaluation process. 2 (R. at 14–38.)

       At step one, the ALJ found that Valois had not engaged in substantial gainful

activity from her amended alleged onset date of June 11, 2015 through her date last

insured of September 30, 2017. (R. at 19.)

       At step two, the ALJ found that Valois had the following severe impairments:

rheumatoid arthritis/osteoarthritis, status post left hip surgery, obesity, and migraine

headaches. (R. at 19.) The ALJ concluded, however, that Valois’s “degenerative disc

disease/osteoarthritis is not a severe impairment”; her “persistent leukocytosis . . . is not

severe”; her irritable bowel syndrome is not severe; her depression is not severe; and


       2
         The five-step process requires the ALJ to consider whether a claimant: (1) engaged in
substantial gainful activity during the alleged period of disability; (2) had a severe impairment;
(3) had a condition which met or equaled the severity of a listed impairment; (4) could return to
her past relevant work; and, if not, (5) could perform other work in the national economy. See
20 C.F.R. §§ 404.1520(a)(4); Williams v. Bowen, 844 F.2d 748, 750–51 (10th Cir. 1988.) The
claimant has the burden of proof through steps one to four; the Social Security Administration


                                                 2
Case 1:20-cv-00463-WJM Document 16 Filed 02/12/21 USDC Colorado Page 3 of 13




her fibromyalgia has not been established as a medically determinable impairment. (R.

at 19–22.)

       At step three, the ALJ found that Valois’s impairments did not meet or medically

equal any of the “listed” impairments in the Social Security regulations. (R. at 22–23.)

       Before proceeding to step four, the ALJ assessed Valois’s residual functional

capacity (“RFC”). The ALJ concluded that Valois has the RFC to perform light work as

defined in 20 C.F.R. § 404.1567(a), except she: cannot climb ladders, ropes, or

scaffolds; can occasionally climb ramps and stairs, balance, stoop, crouch, kneel and

crawl; can frequently handle, finger, and feel bilaterally; should have no exposure to

extreme cold, moving mechanical parts, unprotected heights, and excessive vibration.

(R. at 23.) Then, at step four, the ALJ concluded that Valois was capable of performing

past relevant work as an appointment clerk. (R. at 30.)

       Making alternative findings for step five, the ALJ found that Valois’s RFC

permitted her to work as a food and beverage order clerk, credit information clerk, and

document preparer, and that all of those jobs exist in sufficient numbers in the national

economy. (R. at 32.)

       Accordingly, the ALJ found that Valois was not entitled to Social Security

benefits. (R. at 32.) Valois appealed to the Socials Security Appeals Council, which

denied review. (R. at 7.) Valois then filed this action seeking review of the ALJ’s

November 20, 2018 decision. (ECF No. 1.)

                                  STANDARD OF REVIEW

       To be eligible for disability insurance benefits under Title II of the Act, Plaintiff


has the burden of proof at step five. Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007).

                                               3
Case 1:20-cv-00463-WJM Document 16 Filed 02/12/21 USDC Colorado Page 4 of 13




had to prove that she was totally disabled before her insured status expired on

September 30, 2017. See Henrie v. U.S. Dep’t of Health & Human Servs., 13 F.3d 359,

360 (10th Cir. 1993).

       The Court reviews the ALJ’s decision to determine whether substantial evidence

in the record as a whole supports his factual findings and whether the ALJ applied the

correct legal standards. Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir. 2009).

“Substantial evidence is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion. It requires more than a scintilla, but less than a

preponderance.” Id. (quoting Lax, 489 F.3d at 1084). “Evidence is not substantial if it is

overwhelmed by other evidence in the record.” Grogan v. Barnhart, 399 F.3d 1257,

1261–62 (10th Cir. 2005). In reviewing the Commissioner’s decision, the Court may

neither “reweigh the evidence nor substitute its judgment for that of the agency.”

Salazar v. Barnhart, 468 F.3d 615, 621 (10th Cir. 2006) (quoting Hamlin v. Barnhart,

365 F.3d 1208, 1214 (10th Cir. 2004)). “On the other hand, if the ALJ failed to apply the

correct legal test, there is a ground for reversal apart from a lack of substantial

evidence.” Thompson v. Sullivan, 987 F.2d 1482, 1487 (10th Cir. 1993).

       The Court must construe the filings of a pro se litigant liberally. See Haines v.

Kerner, 404 U.S. 519, 520–21 (1972); Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir.

1991). However, the Court should not be the pro se litigant’s advocate, nor should the

Court “supply additional factual allegations to round out [the pro se litigant’s] complaint

or construct a legal theory on [his or her] behalf.” Whitney v. New Mexico, 113 F.3d

1170, 1175 (10th Cir. 1997) (citing Hall, 935 F.2d at 1110).




                                              4
Case 1:20-cv-00463-WJM Document 16 Filed 02/12/21 USDC Colorado Page 5 of 13




                                       ANALYSIS

       The Court construes Valois’s appeal to include the following arguments: (1) that

the ALJ erred by not giving additional weight to opinions of a treating physician and

physician assistant (“P.A.”); and (2) that the ALJ erred by determining her RFC and

determining that there are jobs in the national economy that she can perform. (ECF No.

13 at 1.)

A.     Weight Given to Treating Physician & P.A.

       Valois argues that the ALJ erred in his evaluation of the medical evidence in the

record. Specifically, she cites the Physical Medical Source Statements submitted by

Travis Bellville, M.D., and Kirck Prochnio, P.A., and argues that the ALJ should have

given greater weight to their opinions. (See ECF No. 13 (“My primary doctors feel that I

am disabled, but doctors who have never met me or understand my issues have

deemed me able to function in normal day to day activities or routines.”).)

       Dr. Bellville and P.A. Prochnio submitted opinions on May 1 and May 7, 2018,

respectively, stating that Valois can stand for 15 minutes at one time; can sit and

stand/walk for less than 2 hours in an 8-hour working day; needs to take breaks every

fifteen minutes to an hour for muscle weakness, chronic fatigue and pain; can only use

her hands, fingers, and arms for 5% to 10% of an 8-hour working day; is likely to be off-

task for 25% or more of the day; and is incapable of even “low stress” work. (R. at 680–

87.) Neither opinion explains which conditions existed prior to Valois’s date last

insured, i.e., September 30, 2017.

       The ALJ gave “little weight” to these two opinions. (R. at 29–30.)




                                            5
Case 1:20-cv-00463-WJM Document 16 Filed 02/12/21 USDC Colorado Page 6 of 13




       1.        Standard for Weight Given to Treating Physicians & Physician Assistants

       “An ALJ is required to give controlling weight to a treating physician’s well-

supported opinion, so long as it is not inconsistent with other substantial evidence in the

record.” Drapeau v. Massanari, 255 F.3d 1211, 1213 (10th Cir. 2001). When, as here,

the ALJ disregards a treating physician’s medical report, “he must set forth ‘specific,

legitimate reasons’ for his decision.” Id.

       The ALJ may also use evidence from “other sources” to show the severity of the

claimant’s impairments and the impairments’ impact on a claimant’s ability to function.

Social Security Ruling (“SSR”) 06-03p, 2006 WL 2329939, at *2 (Aug. 9, 2006). “Other

sources” include, but are not limited to, nurse practitioners and physician assistants. Id.

“Information from these ‘other sources’ [unlike acceptable medical sources] cannot

establish the existence of a medically determinable impairment[,]” but “may provide

insight into the severity of the impairment(s) and how it affects the individual’s ability to

function.” Id.

       However, an ALJ is not required to give controlling weight to the opinions of other

sources, such as a physician’s assistant. See Shubargo v. Barnhart, 161 F. App’x 748,

751–52 (10th Cir. 2005). Rather, the ALJ should consider information from “other

sources” to determine whether such information “support[s] or contradict[s] a medical

opinion.” SSR 06-03p, 2006 WL 2329939, at *4. Generally, the ALJ should explain the

weight given to the opinions from “other sources,” “or otherwise ensure that the

discussion of the evidence in the determination or decision allows a claimant or

subsequent reviewer to follow the adjudicator’s reasoning, when such opinions may

have an effect on the outcome of the case.” Id. at *6.


                                              6
Case 1:20-cv-00463-WJM Document 16 Filed 02/12/21 USDC Colorado Page 7 of 13




       Moreover, “[c]redibility determinations are peculiarly the province of the finder of

fact, and [the Court] will not upset such determinations when supported by substantial

evidence.” Kepler v. Chater, 68 F.3d 387, 391 (10th Cir.1995) (quotation omitted).

While an ALJ must do more than simply “recite[ ] the general factors he considered,” so

long as “the ALJ sets forth the specific evidence he relies on in evaluating the claimant’s

credibility,” his determination must stand. Qualls v. Apfel, 206 F.3d 1368, 1372 (10th

Cir. 2000).

       2.     Dr. Bellville

       In assigning little weight to Dr. Bellville’s opinion, the ALJ explained that Dr.

Bellville rendered his opinion approximately 8 months after the Valois’s date last insured

and that the “overall record is not consistent with Dr. Bel[l]ville’s opinion that the

claimant could not sustain work.” (R. at 29.) In particular, he focused on the fact that

Dr. Bellville’s treatment notes do not indicate that Valois had to shift position or

frequently elevate her legs, and that he stated that she had a “reassuring functional

capacity” on August 30, 2017. (Id.) Moreover, the ALJ noted that Valois had not sought

treatment for migraine headaches until July 26, 2017; at her next appointment, she

reported that she had taken a new medication from her neighbor that worked

immediately and had no side effects. (Id.)

       The Tenth Circuit has recognized that although “a treating physician may provide

a retrospective diagnosis of a claimant’s condition,” the “relevant analysis is whether the

claimant was actually disabled prior to the expiration of her insured status.” Potter v.

Sec’y of Health & Human Servs., 905 F.2d 1346, 1348–49 (10th Cir. 1990) (emphasis in

original). “A retrospective diagnosis without evidence of actual disability is insufficient.”


                                               7
Case 1:20-cv-00463-WJM Document 16 Filed 02/12/21 USDC Colorado Page 8 of 13




Id.

       The Court finds that there is substantial evidence in the record supporting the

ALJ’s determination that Dr. Bellville’s opinion is inconsistent with the overall record of

Valois’s conditions as of September 30, 2017. For example, although Dr. Bellville’s

treatment notes state that Valois suffered from some level of fibromyalgia and

rheumatoid arthritis (R. at 547), his August 30, 2017 treatment notes state that Valois

has “[n]o motor weakness, no sensory changes,” [n]o myalgias or arthralgias,” and [n]o

gross sensory or motor deficits.” (R. at 535–36.) On the same day, he noted that

Valois “has reassuring functional capacity” prior to her left hip surgery. (R. at 535.)

These findings—made exactly one month before Valois’s date last insured—are not

consistent with Dr. Bellville’s later retroactive opinion that Valois can only use her

hands, fingers, and arms for 5% of the day and is capable of even low stress work. See

White v. Barnhart, 287 F.3d 903, 907–08 (10th Cir. 2002) (treating physician’s lack of

explanation for differences between two reports, with no change in claimant’s medical

condition, was a reason to reject opinion).

       Thus, although there is some evidence that would support a finding that Valois is

disabled, the ALJ provided valid reasons for giving little weight to Dr. Bellville’s opinion

that are supported by substantial evidence. See Richardson v. Perales, 402 U.S. 389,

399 (1971) (“We . . . are presented with the not uncommon situation of conflicting

medical evidence. The trier of fact has the duty to resolve that conflict.”); Howard v.

Barnhart, 379 F.3d 945, 949 (10th Cir. 2004) (“[T]he ALJ, not a physician, is charged

with determining a claimant’s RFC from the medical record.”).

       Therefore, Valois has failed to show that the ALJ erred in giving little weight to


                                              8
Case 1:20-cv-00463-WJM Document 16 Filed 02/12/21 USDC Colorado Page 9 of 13




Dr. Bellville’s opinions.

       3.     P.A. Prochnio

       The ALJ also assigned little weight to P.A. Prochnio’s opinion on the basis that

Prochnio “is not an acceptable medical source” and because his retroactive opinion that

Valois could not work is not consistent with the overall record. (R. at 30.) Specifically,

the ALJ found that Prochnio’s treatment records suggest that Valois was doing

reasonably better on certain medications, had a normal gait, and had “5/5 strength in all

muscle groups.” (Id.)

       As explained above, a physician assistant’s opinion “does not carry the same

weight as the medical opinion of a licensed physician.” Shubargo, 161 F. App’x at 751–

52. Nonetheless, the Court finds that there is substantial evidence in the record

supporting the ALJ’s determination that P.A. Prochnio’s opinion is inconsistent with the

overall record of Valois’s conditions as of September 30, 2017. For example, on

December 29, 2016, P.A. Prochnio’s records reflect that although Valois was

experiencing muscle pain, she did not report any headaches, dizziness, arthritis, joint

swelling, muscle cramps, back pain, joint pain, or stiffness. (R. 397.) He reported that

Valois had a normal gait and “[s]trength 5/5 in all muscle groups.” (R. at 399.) These

findings are consistent with Douglas Hemler, M.D.’s review of Valois’s symptoms on

May 11, 2017, June 15, 2017, July 24, 2017, August 3, 2017. (R. at 615–16, 620–22,

625–26, 629–31.) Moreover, Valois’s treatment records from 2017 suggest that her

elbow and wrist pain, along with other general myalgias, improved with medication. (R.

at 616, 619–20.)

       Therefore, Valois has failed to show that the ALJ erred by giving little weight to


                                             9
Case 1:20-cv-00463-WJM Document 16 Filed 02/12/21 USDC Colorado Page 10 of 13




 P.A. Prochnio’s opinions.

 B.     Determination of Available Jobs Within Valois’s RFC

        After consulting with a vocational expert, the ALJ concluded that “through the

 date last insured, considering the claimant’s age, education, work experience, and

 residual functional capacity, [Valois] was capable of making a successful adjustment to

 other work that existed in significant in the national economy,” including work as an

 appointment clerk, food and beverage order clerk, credit information clerk, and

 document preparer. 3 (R. at 31–32.)

        Valois argues that the ALJ failed to properly consider her medication’s side

 effects when determining her RFC, and that he erred in finding that there are jobs in the

 national economy that she can perform. (ECF 13 at 1–2 (“All medications are taken

 daily, all side effects and warnings need to be understood by the courts, not taken by

 the judges presiding over my case.”).) She states that her medications make her

 drowsy and “not fully aware of [her] surroundings,” limit her ability to get to and from

 work safely, and “could induce bow[e]l movements at inopportune times.” (Id.)

        A Social Security Ruling states that “”[t]he RFC assessment must be made

 based on all of the relevant evidence in the case record, such as . . . [t]he effects of

 treatment, including limitations or restrictions imposed by the mechanics of treatment



        3
          Valois states, “Finding gainful employment with learning disabilities (understanding /
 reading), no High[ ]school degree, and medical conditions I explain daily, I feel that the job
 advocates and the judges fail to understand that an employer would not find me suitable to bring
 on.” (ECF No. 13 at 1.) However, the ALJ expressly considered Valois’s education, age, work
 experience, and RFC in determining that there are jobs that exist in significant numbers in the
 national economy that Valois could perform. (R. at 31–32.) To the extent Valois is arguing that
 the ALJ should have considered her prospects for obtaining these jobs, the Court notes that
 Valois offers no case law suggesting that this is an additional factor that the ALJ must consider,


                                                10
Case 1:20-cv-00463-WJM Document 16 Filed 02/12/21 USDC Colorado Page 11 of 13




 (e.g., frequency of treatment, duration, disruption to routine, side effects of medication).”

 SSR 96–8P, 1996 WL 374184, at *5.

        The ALJ did not expressly determine whether side effects from Valois’s

 medications affected her RFC assessment. The Court nonetheless concludes that

 Valois has not established that any medication side effects were a limitation that should

 have been accounted for in the RFC finding. Significantly, Valois does not cite any

 treatment records reflecting her contemporaneous complaints about side effects of her

 medications. Nor do the treatment records support the notion that Valois experienced

 significant side effects from medications that would affect her RFC.

        First, on April 13, September 13, September 22, and October 24, 2016, Valois

 reported that she was not experiencing any side effects or adverse drug reactions from

 her medications. (R. at 427, 430, 447, 451, 492.)

        Second, on April 5, May 11, June 15, July 24, and August 3, 2017, Valois

 reported that she was not experiencing fatigue, weakness, headaches, dizziness,

 abdominal pain, constipation, nausea, diarrhea, change in bowel habits, urinary urgency

 or incontinence, or sleep disturbances. (R. at 615, 620, 625, 629, 634.) Her treating

 physicians and other medical providers also observed that Valois was “[o]riented to

 person, place, time and general circumstances” and was “in no apparent distress.” (R.

 at 616, 621, 625, 630, 635.)

        Third, a July 26, 2017 treatment note reflects that Valois tried a migraine

 medication that made her fatigued and that she also experienced side effects from a

 depression medication before she began “self-limiting” her doses of the medication. (R.


 and the Court is not aware of any such requirement.

                                              11
Case 1:20-cv-00463-WJM Document 16 Filed 02/12/21 USDC Colorado Page 12 of 13




 at 540.) However, at her next appointment on August 30, 2017, Valois reported that

 she began taking an “unspecified medication that her neighbor had” for her migraines

 that “worked immediately and had no side effects.” (R. at 535.) The treatment note

 reflects that Valois would determine what that medication was and inform her doctor.

 (Id.)

         To the extent Valois is relying upon her own testimony and subjective complaints

 regarding side effects, the ALJ determined that Valois’s allegations were inconsistent

 with the objective medical evidence and activities of daily life. 4 (R. at 28.) Valois has

 not challenged the ALJ’s credibility determination or otherwise provided any basis

 suggesting that the ALJ’s determination is not supported by substantial evidence.

         Moreover, even if the ALJ erred by not specifically stating reasons for not

 including limitations related to side effects of medication in the RFC, any such error is

 harmless. See, e.g., Alvey v. Colvin, 536 F. App’x 792, 794 (10th Cir. 2013) (an “ALJ’s

 failure to conduct a more particularized assessment of mental functions at step four [is]

 harmless error [when] [t]here is no substantial evidence that would allow a reasonable

 administrative factfinder to include any mental limitations in [the] RFC.”).

         Thus, the Court finds that as failed to show that her medication side effects were

 a moderate limitation that should have been accounted for in the ALJ’s RFC finding.




         4
         For example, during her ALJ hearing, Valois stated that she drives two to three times a
 week. (R. at 47–48.)


                                               12
Case 1:20-cv-00463-WJM Document 16 Filed 02/12/21 USDC Colorado Page 13 of 13




                                   IV. CONCLUSION

       For the reasons set forth above, the Court AFFIRMS the Commissioner’s denial

 of benefits. The Clerk shall enter judgment in favor of Defendant and terminate this

 case. Each party shall bear her or its own attorneys’ fees and costs.


       Dated this 12th day of February, 2021.

                                                 BY THE COURT:



                                                 _______________________
                                                 William J. Martínez
                                                 United States District Judge




                                            13
